SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Shaw, Ledbetter, Hornberger, Cogbill & Arnold, by: Robert E. Hornberger, for appellant. Mark S. Cambiano, for appellee. Donald L. Corbin, Justice.  Appellee petitions for rehearing of this case. In her petition, appellee relies on the concept of inferred negligence and the doctrine of res ipsa loquitur. Because we made no errors of law or fact in deciding this case, we deny appellee’s request for rehearing. However, because of appellee’s reliance on the doctrine of res ipsa, it occurred to us that our opinion in this case was in need of clarification on that aspect. Therefore, we write this supplemental opinion to clarify the application of res ipsa to this case.  We must first point out that appellee did not rely on the doctrine of res ipsa at trial. There are certain elements of res ipsa that must be proven, namely that the injury was caused by an instrumentality under the control of the defendant, that the accident ordinarily would not happen in the absence of the defendant’s negligence, and that there is no evidence of other causes of the accident. Stalter v. Coca-Cola Bottling Co. of Ark., 282 Ark. 443, 669 S.W.2d 460 (1984). The abstract does not indicate that appellee offered any evidence of liability based on the foregoing elements of res ipsa. Moreover, in her brief to this court, appellee did not argue that res ipsa should apply to this case.  We have consistently held that we do not address arguments raised for the first time on appeal. Lytle v. Wal-Mart Stores, Inc., 309 Ark. 139, 827 S.W.2d 652 (1992). Appellee did not even argue the application of res ipsa in her appellate brief. As res ipsa is not a jurisdictional argument, it is not an issue we are obligated to raise on our own. 0See Quality Ford, Inc. v. Faust, 307 Ark. 371, 820 S.W.2d 61 (1991). In addition, we have held that res ipsa is not applicable to an alleged defective brake when the brake mechanism worked properly after the accident, was not destroyed, and was available for inspection after the accident. Ford Motor Co. v. Fish, 232 Ark. 270, 335 S.W.2d 713 (1960). Thus, we thought the doctrine of res ipsa was obviously inapplicable to this case. Hence our language in the majority opinion, “Except in cases where the doctrine of res ipsa loquitur applies, negligence must be proven.” Bess v. Herrin, 309 Ark. 555, 557, 831 S.W.2d 907 (1992). What we intended to communicate in that sentence was that the present case was not one in which the doctrine of inferred negligence known as res ipsa loquitur applies. Brown, J., not participating.